Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the common stock of Corporate Resource Services, Inc. and further agree that this Joint Filing Agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule13D and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided, however, that no party is responsible for the completeness or accuracy of the information concerning any other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the parties have executed this Joint Filing Agreement on December 9, 2011 TRI-STATE EMPLOYMENT SERVICES, INC. By /s/ Robert Cassera Name: Robert Cassera Title: President /s/ Robert Cassera Robert Cassera /s/ John P. Messina, Sr John P. Messina, Sr. /s/ Jay H. Schecter as Attorney-in-Factfor Thomas Cassera Jay H. Schecter as Attorney-in-Fact for Thomas Cassera /s/ Jay H. Schecter as Attorney-in-Fact for Peter Ursino Jay H. Schecter as Attorney-in-Fact for Peter Ursino /s/ Jay H. Schecter as Attorney-in-Fact for Maria Ursino Jay H. Schecter as Attorney-in-Fact for Maria Ursino /s/ Jay H. Schecter as Attorney-in-Factfor John Trippiedi Jay H. Schecter as Attorney-in-Fact for John Trippiedi [Signature Page to Joint Filer Agreement for Amendment No. 4 to Schedule 13D] /s/ Jay H. Schecter as Attorney-in-Fact for Yolanda Trippiedi Jay H. Schecter as Attorney-in-Fact for Yolanda Trippiedi /s/ Jay H. Schecter Jay H. Schecter /s/ Jay H. Schecter as Attorney-in-Fact for Jason Scheff Jay H. Schecter as Attorney-in-Fact for Jason Scheff /s/ Jay H. Schecter as Attorney-in-Fact for Paul Capozio Jay H. Schecter as Attorney-in-Fact for Paul Capozio /s/ Jay H. Schecter as Attorney-in-Fact for Linda Capozio Jay H. Schecter as Attorney-in-Fact for Linda Capozio [Signature Page to Joint Filer Agreement for Amendment No. 4 to Schedule 13D]
